667 S.E.2d 446 (2008)
DUNAGAN
v.
The STATE.
No. A07A0365.
Court of Appeals of Georgia.
September 19, 2008.
Stephen Forrest Lanier, Rome, H. Maddox Kilgore, for appellant.
Leigh Ellen Patterson, Dist. Atty., C. Stephen Cox, Asst. Dist. Atty., for appellee.
BARNES, Chief Judge.
In Dunagan v. State, 283 Ga. 501, 661 S.E.2d 525 (2008), the Supreme Court reversed Division 2 of this court's opinion in Dunagan v. State, 286 Ga.App. 668, 670(2), 649 S.E.2d 765 (2007). The Supreme Court held that the trial court abused its discretion in granting the State's motion in limine to exclude Dunagan's evidence that the intersection was inherently dangerous, and remanded to this court for further consideration.
Because evidence that the intersection was inherently dangerous was Dunagan's sole defense in refuting evidence of his criminal negligence, its exclusion was harmful error. See Gibson v. State, 280 Ga.App. 435, 436(1), 634 S.E.2d 204 (2006) (homicide by vehicle conviction reversed and remanded because trial counsel failed to introduce evidence of intersection signal malfunctions); Johnson v. State, 246 Ga.App. 239, 242(5), 539 S.E.2d *447 914 (2000) (exclusion of evidence regarding sole defense was harmful error).
Accordingly, our judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this court, Dunagan's conviction is reversed, and this case is remanded for further proceedings consistent with this opinion.
Judgment reversed and case remanded.
SMITH, P.J., and MILLER, J., concur.